Case 1:20-cr-10134-DJC Document 167-1 Filed 10/15/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF MASSACHUSETTS

CRIMINAL #20-10134-DJC

 

UNITED STATES

Vv.

MATTHEW DRAYTON

 

AFFIDAVIT OF DARYL SMITH

Daryl Smith, being duly sworn according to law, hereby says and deposes as follows:

1. My name is Daryl Smith. My date of birth i. live in Boston. My
nickname is “Clock”. Imake this affidavit based on personal knowledge and my best
recollection. No one has promised me anything or given me anything or threatened
me to get me to execute this affidavit.

2. 1 know Matthew Drayton. He is a friend of mine. I have known him for

approximately //_yeats.

3. lam aware that the government has made a claim in this case that Matthew Drayton

struck me in the head with a hammer. That never happened.

/
Signed and sworn under the pains and penalties of perjury this lay of October, 2020.

Daryl Smith

 
